October 12, 2007 Mr. Brad Holtzinger Dear Brad: MIPS Technologies, Inc. is pleased to confirm the modifications to the Special Bonus Plan for the Vice President of Worldwide Sales which have now been approved by the Compensation Committee of the Board of Directors.This special bonus plan is to be effective for fiscal year 2008 and is in addition to your participation in the Performance-Based Bonus Plan for Executives. Under the special bonus plan as now modified, you are eligible for an additional bonus of up to 25% of base salary based on achievement of the annual contract revenue goal in the corporatefinancial plan (25% accrues linearly at contract revenue performance levels of 0-100%of thecorporate financial plan, but does not pay until 80% of the contract revenue goal in thecorporate financial plan is achieved), plus an additional bonus of 2% for each 1% contract revenue increase above the annual contract revenue goal in the financial plan. In addition, you shall be eligible for an additional bonus of up to 15% of base salary based on achievement of the annual contract revenue goal in the financial plan for the Analog Business Group (15% accrues linearly at contract revenue performance levels of 0-100% of the Analog Business Group financial plan, but does not pay until 80% of the contract revenue goal in the Analog Business Group financial plan is achieved), plus an additional bonus of 2% for each 1% contract revenue increase above the annual contract revenue goal in the Analog Business Group financial plan.The payout is subject to adjustment on the discretion of the CEO and upon the advice and consent of the Compensation Committee.
